In re Alexander, Gene H., d/b/a; — Defendants); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 402,941; to the Court of Appeal, First Circuit, No. CW96-2298.
Granted. Judgment of the court of appeal refusing to consider the application is set aside. Relator’s application was filed in the court of appeal within the extension granted by the trial court and is therefore timely. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the case is remanded to the court of appeal for consideration of the application on the merits.
KIMBALL, J., not on panel; recused.